EXHIBIT 10.2
 
SIGMA DESIGNS, INC.
 
2009 STOCK INCENTIVE PLAN
 
NOTICE OF STOCK OPTION GRANT
 
You have been granted the following Option to purchase Common Stock of SIGMA
DESIGNS, INC. (the “Company”) under the Company’s 2009 Stock Incentive Plan (the
“Plan”):
 
Name of Optionee:
[Name of Optionee]
Total Number of Option Shares Granted:
[Total Number of Shares]
Type of Option:
⁭  Incentive Stock Option
 
⁭  Nonstatutory Stock Option
Exercise Price Per Share:
$_________________
Grant Date:
[Date of Grant]
Vesting Commencement Date:
[Vesting Commencement Date]
Vesting Schedule:
[Vesting Schedule]
Expiration Date:
[Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement (the “Agreement”),
both of which are attached to and made a part of this document.
 
By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy
statements).  You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a website,
it will notify you by e-mail.
 
OPTIONEE:
SIGMA DESIGNS, INC.
           
By:
 
Optionee’s Signature
         
Title:
 
Optionee’s Printed Name
 

 

 
 
SIGMA DESIGNS, INC.
NOTICE OF STOCK OPTION GRANT

-1-

--------------------------------------------------------------------------------


SIGMA DESIGNS, INC.
 
2009 STOCK INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Tax Treatment
This Option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.
Vesting
This Option becomes exercisable in installments, as shown in the Notice of Stock
Option Grant. This Option will in no event become exercisable for additional
Shares after your Service as an Employee or a Consultant has terminated for any
reason.
Term
This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant. This Option may expire earlier if your
Service terminates, as described below.
Regular Termination
If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons.
Death
If your Service terminates because of death, then this Option will expire at the
close of business at Company headquarters on the date 12 months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability
If your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).
Leaves of Absence
For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

 
 
 
SIGMA DESIGNS, INC.
STOCK OPTION AGREEMENT

-1-

--------------------------------------------------------------------------------


Restrictions on Exercise
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained.
Notice of Exercise
When you wish to exercise this Option you must provide a notice of exercise form
in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
Form of Payment
When you submit your notice of exercise, you must include payment of the Option
exercise price for the Shares you are purchasing. Payment may be made in the
following form(s):
 
•
Your personal check, a cashier’s check or a money order.
 
•
Certificates for Shares that you own, along with any forms needed to effect a
transfer of those Shares to the Company. The value of the Shares, determined as
of the effective date of the Option exercise, will be applied to the Option
exercise price. Instead of surrendering Shares, you may attest to the ownership
of those Shares on a form provided by the Company and have the same number of
Shares subtracted from the Shares issued to you upon exercise of the Option.
However, you may not surrender, or attest to the ownership of Shares in payment
of the exercise price if your action would cause the Company to recognize a
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes.
 
•
By delivery on a notice of exercise form approved by the Company of an
irrevocable direction to a securities broker approved by the Company to sell all
or part of the Shares that are issued to you when you exercise this Option and
to deliver to the Company from the sale proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you.

 
 
 
SIGMA DESIGNS, INC.
STOCK OPTION AGREEMENT

-2-

--------------------------------------------------------------------------------



 
•
By delivery on a notice of exercise form approved by the Company of an
irrevocable direction to a securities broker or lender approved by the Company
to pledge Shares that are issued to you when you exercise this Option as
security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the Option exercise price and any withholding taxes.
 
•
Any other form permitted by the Committee in its sole discretion.
 
Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.
Withholding Taxes and Stock Withholding
You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the Option exercise. With the Committee’s consent, these
arrangements may include withholding Shares that otherwise would be issued to
you when you exercise this Option. The Fair Market Value of these Shares,
determined as of the effective date of the Option exercise, will be applied as a
credit against the withholding taxes. You also authorize the Company, or your
actual employer, to satisfy all withholding obligations of the Company or your
actual employer from your wages or other cash compensation payable to you by the
Company or your actual employer.
Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
Transfer of Option
In general, only you can exercise this Option prior to your death. You may not
sell, transfer, assign, pledge or otherwise dispose of this Option, other than
as designated by you by will or by the laws of descent and distribution, except
as provided below. For instance, you may not use this Option as security for a
loan. If you attempt to do any of these things, this Option will immediately
become invalid. You may in any event dispose of this Option in your will.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your Option in
any other way.
 
However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, or sister-in-law (including
adoptive relationships), any individual sharing your household (other than a
tenant or employee), a trust in which one or more of these individuals have more
than 50% of the beneficial interest, a foundation in which you or one or more of
these persons control the management of assets, and any entity in which you or
one or more of these persons own more than 50% of the voting interest.

 
 
 
SIGMA DESIGNS, INC.
STOCK OPTION AGREEMENT

-3-

--------------------------------------------------------------------------------



 
In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.
 
The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.
Retention Rights
Neither your Option nor this Agreement gives you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.
Shareholder Rights
Your Options carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a shareholder of the Company unless and until
you have exercised this Option by giving the required notice to the Company and
paying the exercise price. No adjustments will be made for dividends or other
rights if the applicable record date occurs before you exercise this Option,
except as described in the Plan.
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of Shares covered by this Option and the exercise price per
Share shall be adjusted pursuant to the Plan.
Successors and Assigns
The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.  Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.
Notice
Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions).
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. This
Agreement may be amended only by another written agreement, signed by both
parties.



 
BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
 
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
 
DESCRIBED ABOVE AND IN THE PLAN.
 
 
 
SIGMA DESIGNS, INC.
STOCK OPTION AGREEMENT

-4-

--------------------------------------------------------------------------------


 
 
SIGMA DESIGNS, INC.
2009 STOCK INCENTIVE PLAN
 
NOTICE OF EXERCISE OF STOCK OPTION
 
You must sign this Notice on the last page before submitting
it to the Company
 
OPTIONEE INFORMATION:
     
Name:
   
Social Security Number:
           
Address:
   
Employee Number:
 



 
OPTION INFORMATION:
      Date of Grant:      _______________, 200__
Type of Stock Option:
Exercise Price per Share:  $______________
⁭
Nonstatutory (NSO)
Total number of Shares of Sigma Designs, inc. (the “Company”) covered by
option:  __________
⁭
Incentive (ISO)



 
EXERCISE INFORMATION:
 
Number of Shares of the Company for which option is being exercised now:
                     . (These Shares are referred to below as the “Purchased
Shares.”)
 
Total exercise price for the Purchased Shares: $                            
 
Form of payment enclosed:
 
⁭
Check for $ __________, payable to “Sigma Designs, Inc.”

 
SIGMA DESIGNS, INC.
NOTICE OF EXERCISE OF STOCK OPTION

-1-

--------------------------------------------------------------------------------


Name(s) in which the Purchased Shares should be registered
[please check one box]:
 
⁭
In my name only
 
⁭
In the names of my spouse and myself as community property
My spouse’s name (if applicable):
____________________________________________
⁭
In the names of my spouse and myself as joint tenants with the right of
survivorship
 
⁭
In the name of an eligible revocable trust
Full legal name of revocable trust:
____________________________________________
____________________________________________
____________________________________________
The certificate for the Purchased Shares should be sent to the following
address:
____________________________________________
____________________________________________
____________________________________________
____________________________________________

 
ACKNOWLEDGMENTS:
 
1.
I understand that all sales of Purchased Shares are subject to compliance with
the Company’s policy on securities trades.
   
2.
I hereby acknowledge that I received and read a copy of the prospectus
describing the Company’s 2009 Stock Incentive Plan and the tax consequences of
an exercise.
   
3.
In the case of a nonstatutory option, I understand that I must recognize
ordinary income equal to the spread between the fair market value of the
Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.
   
4.
In the case of an incentive stock option, I agree to notify the Company if I
dispose of the Purchased Shares before I have met both of the tax holding
periods applicable to incentive stock options (that is, if I make a
disqualifying disposition).
   
5.
I acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me. In the event that I
choose to transfer my Purchased Shares to a trust that does not satisfy the
requirements of the Internal Revenue Service (i.e., a trust that is not an
eligible revocable trust), I also acknowledge that the transfer will be treated
as a “disposition” for incentive stock option tax purposes. As a result, the
favorable incentive stock option tax treatment will be unavailable and other
unfavorable tax consequences may occur.

 
 
SIGNATURE AND DATE:
               
, 200_

 

 
 
SIGMA DESIGNS, INC.
NOTICE OF EXERCISE OF STOCK OPTION
 
-2-


